Citation Nr: 1820325	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart valve condition secondary to scarlet fever contracted during service.


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1961 to May 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's heart valve condition is not secondary to his scarlet fever he contracted during service.


CONCLUSION OF LAW

The criteria for service connection for heart valve have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 secondary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a heart valve condition.  He contends that this was caused by scarlet fever he contracted during service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires evidence of: (1) a current disability; (2) a disease or injury in service, and (3) a relationship or nexus between the current disability and service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as endocarditis, including valvular heart disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a), 3.309(a). Alternatively, under 38 C.F.R. § 3.303(b), service connection could be granted for these chronic diseases based upon continuity of symptomatology.   However, the regulations specify that these presumptions apply only when a Veteran has 90 days or more of service during a period of war.  In this case, the Veteran had roughly 65 days of service.  See DD 214.  Furthermore, his service was not during a period of war.  See 38 C.F.R. § 3.2(f) (defining the Vietnam period as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period.  The period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases).  Accordingly, service connection for chronic disabilities on a presumptive basis under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 is not applicable.).

With regard to a current disability, VA treatment records from April 2012 show mild heart valve regurgitation.  This satisfies the requirement of a current disability.

Regarding an in-service event, service treatment records show that the Veteran was treated for scarlet fever for thirteen days beginning March 24, 1961.  His treatment consisted of injections of procaine penicillin and bicillin and bed rest.  His fever subsided on the first day of treatment and did not return.  This satisfies the requirement of an in-service event.

With regard to a nexus between the current disability and in-service event, a VA examiner opined in May 2014 that the Veteran's heart valve problem is less likely than not related to scarlet fever, and more likely than not related to non-service-connected hypertension.  He based his opinion on the fact that the Veteran's scarlet fever was treated promptly and sufficiently, and would therefore not be expected to cause cardiac complications.

The examiner is competent-due to his training and expertise-and credible.  His opinion is probative because it is based on his review of the Veteran's service treatment records and VA treatment records, is supported by a clear rationale, and is consistent with service treatment records and VA treatment records.

Although the Veteran may genuinely feel that his current heart valve condition was caused by scarlet fever in service, he is not competent to render an opinion as to the causation of a heart condition because he lacks the training and medical expertise to do so.  An opinion as to the cause of a heart disorder is a complex medical question requiring knowledge of the cardiovascular system and diseases of the heart and interpretation of diagnostic tests and pathology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Board therefore finds that his opinion is not probative.

Weighing the probative evidence in this case, the Board therefore finds that the preponderance of the evidence is against a finding that the Veteran's heart valve condition is secondary to scarlet fever.


ORDER

Service connection for a heart valve condition is denied.  


____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


